Citation Nr: 1433952	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-36 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether there was clear and unmistakable error in the rating decision dated October 23, 2008, granting service connection for posttraumatic stress disorder (PTSD) with a 70 percent disabling rating effective from February 25, 2004.

2.  Entitlement to an effective date earlier than February 25, 2004, for the award of a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

3.  Entitlement to an evaluation in excess of 70 percent for the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Matthew D. Hall, Attorney at Law



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran withdrew his request for a personal hearing before the Board with regard to the claims for increased rating for PTSD and an earlier effective date for the award of TDIU; consequently, there remain no outstanding hearing requests with respect to these matters only. 

In an August 2011 rating decision, the RO determined there was no CUE in the October 23, 2008, rating decision in not granting an effective date prior to February 25, 2004, for the award of service connection for PTSD with a 70 percent evaluation.  The Veteran filed a notice of disagreement (NOD) in October 2011.  The RO did not issue a statement of the case (SOC).  Therefore, the Board must remand the claim, pending the issuance of an SOC to the Veteran and receipt of his timely appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Veteran raised a claim of entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.  See statement dated in May 2014.   This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

The entire appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, in an August 2011 rating decision, the RO determined there was no CUE in the October 23, 2008, rating decision in not granting an effective date prior to February 25, 2004, for the award of service connection for PTSD with a 70 percent evaluation.  The Veteran filed an NOD and elected de novo review by a Decision Review Officer (DRO), as well as a personal hearing on the matter.  He has not been afforded either de novo review and issued an SOC nor has he been afforded the opportunity for hearing.    

Since it appears there has been an initial RO adjudication of the CUE claim and a NOD as to its denial, the Veteran is entitled to an SOC (and de novo review by a DRO as requested), and the current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has afforded the Veteran an opportunity for de novo review by a DRO, a hearing, and issued an SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).
 
Should the AOJ determine on remand that an earlier effective date for the award of service-connection for PTSD is warranted, this will have bearing on the claim for an earlier effective date for the award of TDIU since the TDIU determination is based on the effect that service-connected disabilities have on the Veteran's ability to obtain and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  Moreover, as the AOJ may re-evaluate the initial disability rating assigned for PTSD, this may render both the claims for an increased rating for PTSD and the earlier effective date for TDIU moot.  So these claims are "inextricably intertwined."  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).  Hence, the Board may not proceed with appellate review of the claim for increased rating for PTSD and the earlier effective date claim for TDIU until the RO has readjudicated the CUE claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with de novo review by a DRO, an opportunity for a personal hearing, and an SOC with respect to his claim of CUE in the rating decision dated October 23, 2008, granting service connection for PTSD with a 70 percent disabling rating effective from February 25, 2004.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).   If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a substantive appeal is filed the claim, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for increased rating for PTSD and an earlier effective date for the award of TDIU.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



